COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                 §
 FIVE STAR DEVELOPMENT RESORT
 COMMUNITIES, LLC,                               §               No. 08-11-00299-CV

                   Appellant,                    §                  Appeal from the

 v.                                              §           384thd Judicial District Court

                                                 §             of El Paso County, Texas
 ISTAR FINANCIAL, INC., TROY D.
 STEPHAN, AND STEVEN MAGEE,                      §                 (TC# 2009-4914)

                   Appellees.                    §

                                  MEMORANDUM OPINION

       Appellant filed a notice of appeal stating that it is appealing the September 14, 2011

orders dismissing its claims against Appellees and severing those claims from the remainder of

the case. On November 14, 2011, a deputy district clerk submitted an affidavit stating that the

underlying suit is still pending and no final judgment or appealable order has been entered. A

certified copy of the docket sheet is attached to the affidavit. It shows that a hearing on a motion

to sever was held on September 14, 2011, but it does not show that the court signed an order.

       Because it appears that there is no appealable order, the Clerk of this Court notified

Appellant that this appeal would be dismissed for want of jurisdiction unless it could show

grounds, within ten days, to continue the appeal. More than ten days have passed, and no

response has been filed.

       The appellate timetable does not begin to run until a written order is signed. Farmer v.

Ben E. Keith Co., 907 S.W.2d 495, 496 (Tex. 1995). Even if the trial court made an oral ruling,
that is not a substitute for a written order. Hubbard–Jowers v. Starfire Enters., Ltd., No.

02–06–462–CV, 2007 WL 439052, at *1 (Tex.App.--Fort Worth Feb. 8, 2007, no

pet.)(mem.opin.).

        Appellant has not demonstrated that a written order has been signed. We therefore

dismiss the appeal for lack of jurisdiction. See TEX .R.APP .P. 42.3(a); see also TEX .GOV ’T CODE

ANN . § 22.220(c)(West Supp. 2011)(“Each court of appeals may, on affidavit or otherwise, as the

court may determine, ascertain the matters of fact that are necessary to the proper exercise of its

jurisdiction.”).




December 7, 2011
                                              CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.




                                                  -2-